DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is filed on July 25, 2019. The claims 1-13 are pending for examination.
Claims: 1-13 (Elected).
Claims: 14-20 (Withdrawn).

Election/Restrictions

This application contains claims directed to the following  distinct combination/sub-combination:
Group I: (Claims 1-13) drawn to, a database, a space-network model binding Internet Protocol (IP) addresses, geofence, beacon, a center 29Attorney Docket No. 4250-046 of mass, classified in at least in H04L 61/2007.cpc.
Group II: (Claims 14-20) drawn to, a space-network model comprising a first unique space-network identifier and a second unique space-network identifier, a blockchain ID, a transaction ID, and/or a hash in a blockchain for a transaction, classified in at least in H04L 61/609.cpc.

A telephone call was made to Attorney JiNan George (Reg. 42,585) on Jan 04, 2021 to request an oral election to the above restriction requirement in order to examine the application, and the attorney elects the group 1(claims: 1-13) over the phone.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 

Claims 1, 3-4, 8, 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 9, 13-15 of U.S. patent application no. 15/496,602 (Now U.S. patent US 10,375,51B2). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent contains all the limitations of claim 1, 3-4, 8, 11-13 of the instant application and thus anticipate the claims of the instant application.   Claims 1, 3-4, 8, 11-13 of the instant application are therefore not patentably distinct from claims 1, 5, 7, 9, 13-15 of the U.S. Patent US 10,375,514 B2 and as such are unpatentable over obvious type double patenting. The examiner underlined the difference in claim language.
Instant app (16/521,737)
Now patent (US 10,375,514B2)
A system for location-based services, comprising a multiplicity of network devices, a database, and a server platform constructed and configured for network-based communication; wherein the database is configured to store a space-network model binding Internet Protocol (IP) addresses and physical locations; wherein the server 




The system of claim 1, wherein the space-network model is movable and is automatically updated upon moving.
The system of claim 1, further comprising a fencing agent, wherein the 


8. The system of claim 5, wherein the space-network model comprises a physical topography, a reference datum, and an IPv6 network, wherein the reference datum includes a beacon, a center 29Attorney Docket No. 4250-046 of mass, a center of gravity, a fixed point computed by reference to an astronomical object, a natural or manmade satellite, a sun, a comet, an asteroid, a distant pulsar, or any other astronomical object.
11. The system of claim 5, wherein the at least one geofence includes a two-dimensional geofence or a three-dimensional geofence and the at least one geofence and the entitlements for the location-based services are applied in a global registry or a private registry.



13. The system of claim 5, wherein the location-based services are for power system infrastructure management comprising inspection, maintenance, storm management, assessment, and security; and wherein the multiplicity of network devices are operable to inspect, assess, and surveil power system infrastructure within the at least one geofence based on the entitlements.
for network-based communication; wherein the database is configured to store a space-network model binding Internet Protocol (IP) addresses and physical locations; wherein the server platform is operable to define at least one the entitlements for the location-based services are stored to the database, wherein the multiplicity of network devices are configured to learn the space-network model and the at least one geofence and perform tasks based on the entitlements specified for the location-based services within the at least one geofence,
 wherein the multiplicity of network devices are operable to refine location information over time for the multiplicity of network devices based on emitting-variance-covariance-based precision; and wherein the refinement of the location information of the multiplicity of network devices is performed in real-time.
9. The system of claim 1, wherein the space network model is movable and updatable.

7. The system of claim 2, wherein the space-network model provides for a fencing agent to derive a three-dimensional (3D) geographical location using an IPv6 address  a future version of an IP address  beyond IPv6.

5. The system of claim 2, wherein the reference datum is selected from a prime beacon, a center of mass, a center of gravity, a center of Global Navigation Satellite System (GNSS) constellation, a fixed point computed by reference to an astronomical object, a natural or manmade satellite, or any other astronomical object including but not limited to a sun, a comet, an asteroid, and a distant pulsar.


13. The system of claim 1, wherein at least one geofence is associated with a region of interest, and wherein the at least one geofence associated with the region of interest is applied in a global or private registry.




15. The system of claim 1, wherein the location-based services are for power system infrastructure management comprising inspection, maintenance, storm management, assessment, and security; and wherein the multiplicity of network devices are operable to inspect, assess, and surveil power system infrastructure within the at least one geofence based on the entitlements.

Claims: 9



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1-2, 4-5, 9-10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Partheesh (US 2012/0172027 A1), in view of Griggs (US 10,505,893B1).
Regarding claim 1,
Partheesh teaches, a system for location-based services, comprising (see fig. 1, and abstract):
 a multiplicity of network devices, a database, and a server platform constructed and configured in network-based communication (see fig. 1 (102, 104- devices, geofence server-114, database-118), and para [0019] the phone 102 connects using one or more cellular transceivers or base station antennas 106 (in cellular implementations.); 
wherein the server platform (114) is operable to define at least one geofence based on the space- network model and specify entitlements for the location-based services within the at least one geofence (see para [0020] the geofence server 114 offers a geofence service that enables a variety of capabilities to a mobile user.); 
wherein the at least one geofence and entitlement for the location-based services are stored to the database (see para [0023] the user may specify a particular address and define a geofence in relation to the particular address (or particular geographic point on a map); and 
 how the geofence service operates. Here, the user's current location is indicated by the triangle 402.)  
	
Partheesh doesn’t explicitly teaches, 
wherein the database is configured to store a space-network model binding Internet Protocol (IP) addresses and physical locations.
In analogous art, Griggs teaches, 
wherein the database is configured to store a space-network model binding Internet Protocol (IP) addresses and physical locations (see col. 14 line 48-58 & col. 15 line 12-16, A space-network model is a plurality physical locations (e.g. restaurant, mall, school.) corresponding (i.e. binding) IP addresses, and the IP addresses and location store in database in order to supply a data/content.
The physical address also being stored in association with the IP address (col. 5 line 15-24.))
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify with a geofence service that enables a variety of capabilities to a mobile user of Partheesh with physical location stored at the location database of Griggs. One of ordinary skill in the art at would have been motivated to do this to do transmit a data to the destinations. (Griggs: [col. 1 line 20-35]).

Regarding claim 2,
Partheesh and Griggs teach claim 1,
Partheesh teaches, wherein at least one device of the multiplicity of network devices is operable to determine a physical location of the at least one device based on at least one IP address corresponding to at least one physical location of at least one other device of the multiplicity of network devices (see para [0022] a particular IP address or any other indicator associated with a particular connection profile in order to activate geofence services only when the mobile device is present within such wireless connection profiles.)

Regarding claim 4,
Partheesh and Griggs teach claim 1,
Partheesh fails to teach, further comprising a fencing agent, wherein the fencing agent is operable to derive an IP address from a physical location.
In analogous art, Griggs further teach, further comprising a fencing agent, wherein the fencing agent is operable to derive an IP address from a physical location (see col. 5 line 26-30)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify with a geofence service that enables a variety of capabilities to a mobile user of Partheesh with physical location stored at the location database of Griggs. 
Regarding claim 5,
Partheesh teaches, a system for location-based services, comprising (see fig. 1, and abstract):
 a multiplicity of network devices, a database, and a server platform constructed and configured in network-based communication (see fig. 1 (102, 104- devices, geofence server-114, database-118), and para [0019] the phone 102 connects using one or more cellular transceivers or base station antennas 106 (in cellular implementations.); 
wherein the database is configured to store a space-network model binding Internet Protocol (IP) addresses and three-dimensional (3D) physical locations ([0022] line 14-17: IP address of wireless profile. and para [0064] and [0067] physical location is 3D location), and physical locations (see para [0021] line 1-5, store in physical location of user’s).
wherein the server platform (114) is operable to define at least one geofence based on the space- network model and specify entitlements for the location-based services within the at least one geofence (see para [0020] the geofence server 114 offers a geofence service that enables a variety of capabilities to a mobile user.); 
wherein the at least one geofence and entitlement for the location-based services are stored to the database (see para [0023] the user may specify a particular address and define a geofence in relation to the particular address (or particular geographic point on a map); and 
 how the geofence service operates. Here, the user's current location is indicated by the triangle 402.)  
	
Partheesh doesn’t explicitly teaches, 
wherein the database is configured to store a space-network model binding Internet Protocol (IP) addresses and three-dimensional (3D) physical locations 
In analogous art, Griggs teaches, 
wherein the database is configured to store a space-network model binding Internet Protocol (IP) addresses and three-dimensional (3D)  locations (see col. 14 line 48-58 & col. 15 line 12-16, A space-network model is a plurality physical locations (e.g. restaurant, mall, school.) corresponding (i.e. binding) IP addresses, and the IP addresses store in database.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify with a geofence service that enables a variety of capabilities to a mobile user of Partheesh with physical location stored at the location database of Griggs. One of ordinary skill in the art at would have been motivated to do this to do transmit a data to the destinations. (Griggs: [col. 1 line 20-35]).

Regarding claim 9,
 teach claim 1,
Partheesh fails to teach, wherein the 3D physical locations include unique 3D locations, wherein each unique 3D physical location is assigned a unique IP address in the space-network model, wherein information relating to each unique 3D physical location is encoded in corresponding IP addresses.
In analogous art, Griggs further teach, wherein the 3D physical locations include unique 3D locations (see col. 3 line 48-51 and 56-60, physical location is 3D location), 
wherein each unique 3D physical location is assigned a unique IP address in the space-network model, wherein information relating to each unique 3D physical location is encoded in corresponding IP addresses. (See col. 3 line 48-51 and 56-60, assigned an IP address for physical location. Residential and commercial locations are 3D dimensional.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify with a geofence service that enables a variety of capabilities to a mobile user of Partheesh with physical location stored at the location database of Griggs. One of ordinary skill in the art at would have been motivated to do this to do transmit a data to the destinations. (Griggs: [col. 1 line 20-35]).
Regarding claim 12,
Partheesh and Griggs teach claim 1,
Partheesh further teaches, 
wherein the location-based services are for telecom carrier infrastructure  the phone 102 connects using one or more cellular transceivers or base station antennas 106 or combinations of the foregoing (in converged network embodiments.) and wherein the multiplicity of network devices are operable to manipulate routing and switching behavior based on the entitlements (see para [0019]).  
Regarding claim 13,
Partheesh and Griggs teach claim 1,
Partheesh further teaches,  
wherein the location-based services are for power system 29Attorney Docket No. 4250-021 infrastructure management comprising inspection, maintenance, storm management assessment, and security (see para [0032); and wherein the multiplicity of network devices are operable to inspect, assess, and surveil power system infrastructure within the at least one geofence based on the entitlements (see para [0032] power control applications.).  

Claim 10 recites all the same elements of claim 3, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 10.

Claims 3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Partheesh (US 2012/0172027 A1), in view of Griggs (US 10,505,893B1), and further in view of Das (US 2011/0081919A1).

Regarding claim 3,
Partheesh and Griggs teach claim 1,
Partheesh fails to teach, wherein the space-network model is movable and updatable.
In analogous art, Griggs further teaches, wherein the space-network model is movable (see para [0023] a mobile device that moves into a localized environment may contact a positioning server to obtain one or more location context identifiers that are associated with the localized environment. Hence, it is updated.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify with a geofence service that enables a variety of capabilities to a mobile user of Partheesh with Griggs further with the space-network model is movable of Das. One of ordinary skill in the art at would have been motivated to do this to receive a location based data into mobile device (Das: [abstract])

Regarding claim 6,
Partheesh and Griggs teach claim 5,
Partheesh and Griggs fail to teach, wherein location information is operable to be refined for the multiplicity of network devices based on one or more locations of the multiplicity of network devices.
In analogous art, Das further teach, 
a location of a mobile device 102 may be refined (e.g., a mobile device may refine a location by determining such a location to a greater degree of precision) using location-based data 404 that includes map information for localized environment 104.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify with a geofence service that enables a variety of capabilities to a mobile user of Partheesh with Olshansky further with on one or more locations of the multiplicity of network devices of Das. One of ordinary skill in the art at would have been motivated to do this to receive a location based data into mobile device (Das: [abstract])
Regarding claim 7,
Partheesh and Griggs teach claim 5,
Partheesh and Griggs fail to teach, further comprising a fencing agent, wherein the fencing agent is operable to configure at least one device of the multiplicity of network devices such that the at least one device transmits at least one space-network identifier encoded with physical location information for the at least one device.
In analogous art, Das further teach, 
further comprising a fencing agent, wherein the fencing agent is operable to configure at least one device of the multiplicity of network devices such that the at least one device transmits at least one space-network identifier encoded with physical location information for the at least one device (see para [0024]-[0025] a mobile device may use the location context identifier as a handle to request location-based data from one or more servers.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify with a geofence service that enables a variety of capabilities to a mobile user of Partheesh with Olshansky further with Das. One of ordinary skill in the art at would have been motivated to do this to receive a location based data into mobile device (Das: [abstract])

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Partheesh (US 2012/0172027 A1), in view of Griggs (US 10,505,893B1), and further in view of Ricci (US 2014/0309790A1).
Regarding claim 8,
Partheesh and Griggs teach claim 5,
Partheesh and Griggs fail to teach, wherein the space-network model comprises a physical topography, a reference datum, and an IPv6 network, wherein the reference datum includes a beacon, a center 29Attorney Docket No. 4250-046 of mass, a center of gravity, a fixed point computed by reference to an astronomical object, a natural or manmade satellite, a sun, a comet, an asteroid, a distant pulsar, or any other astronomical object (see para [0159] for IPv6 address, para [0220] for beacon, and para [0219] for gravity and mass, para [0423] for datum.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify with a geofence service that enables a variety of capabilities to a mobile user of Partheesh with Olshansky further  One of ordinary skill in the art at would have been motivated to do this to transmit data from one node to another node (Ricci: [0005])

Claim 11- is rejected under 35 U.S.C. 103 as being unpatentable over Partheesh (US 2012/0172027 A1), in view of Griggs (US 10,505,893B1), further in view of Baca (US 2017/0118590A1).
Regarding claim 12,
Partheesh and Griggs teach claim 1,
Partheesh and Griggs fail to teach, wherein the at least one geofence includes a two-dimensional geofence or a three-dimensional geofence and the at least one geofence and the entitlements for the location-based services are applied in a global registry or a private registry.
In analogous art, Baca teaches, wherein the at least one geofence includes a two-dimensional geofence or a three-dimensional geofence and the at least one geofence (see para [0049] A three-dimensional geo-fence may be defined similarly. The second geo-fence may be of similar shapes and also be defined in a similar manner).  and 
the entitlements for the location-based services are applied in a global registry or a private registry (see para [0023] the geo-fence may be performed at the location based service 108. For example, the second user 106 may register a personal geo-fence for the wearable device. )

Baca. One of ordinary skill in the art would have been motivated to do this to provide a secure data between in a geo-fence area (Baca [0002]-[0003]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM The examiner can normally be reached on M-F 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: 2/12/2021
/SM Z ISLAM/Examiner, Art Unit 2457                                                                                                                                                                                                        


/UZMA ALAM/Primary Examiner, Art Unit 2457